EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 4, line 4, “an” has been deleted.
Claim 5, line 6, “a” has been changed to - - the - -.
Claim 17, line 2, “comprising” has been changed to - - comprises - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In regards to claim(s) 1 and 11, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including when the second rail is mounted into the passage of the first rail from outside of the passage of the first rail, the first supporting portion is configured to support the second rail, when the second rail is moved along a mounting direction, the second rail is guided to the second supporting portion through the guiding portion and the second supporting portion is configured to support the second rail.
In regards to claim(s) 20, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including when the second rail is mounted Page 23 of 25into the passage of the first rail from outside of the passage of the first rail, the first supporting portion of the first supporting member is configured to support the second rail; and moving the second rail along a mounting direction, such that the second rail is guided to the second supporting portion through the guiding portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656